       Case 2:21-mj-00067-BAT Document 13-2 Filed 02/08/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
       v.                                        : MAGISTRATE NO. 21-MJ-195 (ZMF)
                                                 :
ETHAN NORDEAN,                                   :
Also known as “Rufio Panman,”                    :
                                                 :
                    Defendant.                   :


                                             ORDER

       Upon consideration of the Government’s Motion for Emergency Stay and for Review of

Detention Order as to defendant Ethan Nordean.

       It is this     8th      day of February, 2021,

       ORDERED, that the Motion for an Emergency Stay is hereby GRANTED and the

release order entered by the Western District of Washington Magistrate Judge on February 8,

2021 as to defendant Ethan Nordean is STAYED pending review of the detention decision by

this Court.




                                              BERYL A. HOWELL, CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT
                                              FOR THE DISTRICT OF COLUMBIA




                                                 1
